Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive. 
Applicant argues Yokota merely describes generation of a viewpoint image different from viewpoints captured by a plurality of cameras attached to the vehicle. However, Yokota
does not describe or suggest generation of the viewpoint based on an angle between a
line-of-sight direction from the viewpoint and a vertical direction, wherein the angle
between the line-of-sight direction from the viewpoint and the vertical direction is larger
in a case where the moving object moves forward at a specific speed compared to the
angle between the line-of-sight direction from the viewpoint and the vertical direction in
a case where the moving object moves backward at the same specific speed.
However, The Examiner respectfully disagrees.
 	The Claim language appears to describe the specific deviation of the angle whereas the prior art already suggest considering the angle with respect to. In other words, the prior art sufficiently captures the teachings of acquiring angles that the claims describes based on the motion of the vehicle.  These angles are obvious based on the motion of the vehicle and the viewpoint of the cameras.  Furthermore, consider that Yakota specifically teaches in at least 0027 that “the storage apparatus 13 is an apparatus constituting a storage area where information can be stored. Parameters such as positions and angles at which the respective cameras 3 are installed are stored in the storage area configured by the storage apparatus 13, and are read by the image processing unit 19 when needed”. Therefore,  the rejection is maintained as proper and made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. US Patent Pub. No.: 2018/0286095 A1, hereinafter, ‘Kusayanagi’ in view of Yokota et al.  US Patent Pub. No.: 2019/0097665 A1, hereinafter, ‘Yokota’.
	Consider Claims 1, 13 and 14, Kusayanagi teaches an image processing device comprising: a determination part that determines a predetermined viewpoint of a viewpoint image related to periphery of a moving object in a case of viewing the moving object from the viewpoint according to a speed of the moving object that can move at an arbitrary speed (e.g., see at least the abstract, 0031-0049 and figure 1 ); a generation part that generates the viewpoint image that is a view from the viewpoint determined by the determination part; and a synthesis part that synthesizes an image related to the moving object at a position where the moving object can exist in the viewpoint image(e.g., see at least the abstract, 0031-0049 and figure 1 ).
 	Kusayanagi does not specifically teach an angle between a line-of-sight direction from the viewpoint and a vertical direction, wherein the angle between the line-of-sight direction from the viewpoint and the vertical direction is larger in a case where the moving object moves forward at a specific speed compared to the angle between the line-of-sight direction from the
viewpoint and the vertical direction in a case where the moving object moves backward at the specific speed.
 	In analogous art, Yokota teaches a vehicle surroundings monitoring system in which a
virtual viewpoint position is modified in accordance with whether a vehicle is advancing or reversing so that it possible to display a greater number of notable regions (paragraphs [0036]-[0044] it is known that a vehicle has a lower speed when reversing than when the vehicle is advancing, and capturing the area behind the vehicle when the vehicle is reversing is a well-known problem to be addressed. Hence, Yokota sufficiently captures the teachings of acquiring angles that the claims describes based on the motion of the vehicle.  These angles are obvious based on the motion of the vehicle and the viewpoint of the cameras.  Furthermore, consider that Yakota specifically teaches in at least 0027 that “the storage apparatus 13 is an apparatus constituting a storage area where information can be stored. Parameters such as positions and angles at which the respective cameras 3 are installed are stored in the storage area configured by the storage apparatus 13, and are read by the image processing unit 19 when needed”
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the determination part determines the viewpoint such that an angle of a line-of-sight direction from the viewpoint to a vertical direction is large when the moving object is moving forward than when the moving object is moving backward as noted in claim 8, or  wherein, in a case where the moving object is moving backward, the determination part moves the origin to a rear portion of the moving object for the purpose of capturing the surroundings of a vehicle as suggested by Yokota.
 	Consider Claim 2,  Kusayanagi teaches wherein, in a case where the speed of the moving object is a first speed, the determination part determines the viewpoint such that an angle of a line-of-sight direction from the viewpoint to a vertical direction is large as compared to a case of a second speed in which the speed of the moving object is lower than the first speed(e.g., see at least the abstract, 0031-0049 ).
 	Consider Claim 10,  Kusayanagi teaches wherein the determination part moves an origin of the viewpoint from a center of the moving object by a moving amount according to the speed of the moving object(e.g., see at least the abstract, 0031-0049 ).

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. US Patent Pub. No.: 2018/0286095 A1, hereinafter, ‘Kusayanagi’ in view of Yokota et al.  US Patent Pub. No.: 2019/0097665 A1, hereinafter, ‘Yokota’ and further in view of Yang US Patent Pub. No.: 2009/0015675.
 	Consider Claim 3, Kusayanagi teaches the claimed invention except wherein the image processing device according to claim 1, further comprising an estimation part that estimates motion of another object in periphery of the moving object to determine a motion vector,
wherein the determination part calculates the speed of the moving object on a basis of the motion vector determined by the estimation part, and determines the viewpoint.
 	In analogous art, Yang teaches wherein the image processing device according to claim 1, further comprising an estimation part that estimates motion of another object in periphery of the moving object to determine a motion vector, wherein the determination part calculates the speed of the moving object on a basis of the motion vector determined by the estimation part, and determines the viewpoint (e.g., see at least 0007-0009, 0074-0080 and 0092 -0106).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the image processing device according to claim 1, further comprising an estimation part that estimates motion of another object in periphery of the moving object to determine a motion vector, wherein the determination part calculates the speed of the moving object on a basis of the motion vector determined by the estimation part, and determines the viewpoint for the purpose of driving support.
 	Consider Claim 9, Kusayanagi teaches the claimed invention except wherein the determination part determines the viewpoint according to the speed of the moving object determined from at least two images of the periphery of the moving object captured at different timings.
 	In analogous art, Yang teaches wherein the determination part determines the viewpoint according to the speed of the moving object determined from at least two images of the periphery of the moving object captured at different timings (e.g., see at least 0007-0009, 0074-0080 and 0092 -0106).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the determination part determines the viewpoint according to the speed of the moving object determined from at least two images of the periphery of the moving object captured at different timings for the purpose of driving support.
 	Consider Claims 7 and 11, Kusayanagi teaches the claimed invention except 
wherein the determination part determines the viewpoint at a position further rearward than the moving object when the moving object is moving forward, and at a position further forward than the moving object when the moving object is moving backward as noted in claim 7 or  wherein, in a case where the moving object is moving backward, the determination part moves the origin to a rear portion of the moving object.
 	In analogous art, Yokota teaches a vehicle surroundings monitoring system in which a
virtual viewpoint position is modified in accordance with whether a vehicle is advancing or reversing so that it possible to display a greater number of notable regions (paragraphs [0036]-[0044] it is known that a vehicle has a lower speed when reversing than when the vehicle is advancing, and capturing the area behind the vehicle when the vehicle is reversing is a well-known problem to be addressed. 
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the determination part determines the viewpoint at a position further rearward than the moving object when the moving object is moving forward, and at a position further forward than the moving object when the moving object is moving backward as noted in claim 7, or  wherein, in a case where the moving object is moving backward, the determination part moves the origin to a rear portion of the moving object for the purpose of capturing the surroundings of a vehicle as suggested by Yokota.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusayanagi et al. US Patent Pub. No.: 2018/0286095 A1, hereinafter, ‘Kusayanagi’ in view of Yokota et al.  US Patent Pub. No.: 2019/0097665 A1, hereinafter, ‘Yokota’ and further in view of Yanagawa et al.  US Patent Pub. No.: 2003/0165255 A1, hereinafter, ‘Yanagawa’.
 	Consider Claims  4 and 5, Kusayanagi teaches the claimed invention except  the image processing device according to claim 3, further comprising a motion compensation part that compensates the another object captured in a past image of the periphery of the moving object captured at a past time point to a position where the another object should be located currently on a basis of the motion vector determined by the estimation part, wherein the synthesis part synthesizes an image related to the moving object at a position where the moving object can currently exist in the past image on which motion compensation has been performed by the motion compensation part or wherein the generation part performs projection conversion according to the viewpoint on an image synthesizing result obtained by the synthesis part synthesizing the image related to the moving object with the past image to generate the viewpoint image
 	In analogous art, Yanagawa teaches in 0058 that  - In step 110, on the other hand, coordinate conversion (the above-mentioned bird's-eye view conversion) of the image picked up by the camera 1 is carried out, and a bird's-eye view image is obtained. In the following step 120, a matching area of two consecutive bird's-eye view images is extracted. For example from the image A and the image B in FIGS. 5A and 5B, the matching area is extracted. And in the following step 130, a moved area outside the present field of vision of the camera 1 is extracted.
[0059] In step 140, whereas the moved area of the image A is later to be drawn outside the field of vision of the camera in the image B, before it is drawn, the image B already drawn is shifted by an amount corresponding to the moved area (downward in the image B), whereby a drawing area is secured. [0060] In the following step 150, as shown for example in FIG. 5C, the moved area is drawn in the drawing area secured in the foregoing step 140 (a composite image is composed). And in the following step 160, as shown for example in the right side of FIG. 3C, the vehicle and a V-shaped line showing the field of vision angle are drawn, and the present processing ends.
 	Therefore, based on at least the context of the above teachings, it would have been obvious to a person of ordinary skill in the art before the effective filing date to arrive at the result comprising a motion compensation part that compensates the another object captured in a past image of the periphery of the moving object captured at a past time point to a position where the another object should be located currently on a basis of the motion vector determined by the estimation part, wherein the synthesis part synthesizes an image related to the moving object at a position where the moving object can currently exist in the past image on which motion compensation has been performed by the motion compensation part as noted in at least claim 4 and  wherein the generation part performs projection conversion according to the viewpoint on an image synthesizing result obtained by the synthesis part synthesizing the image related to the moving object with the past image to generate the viewpoint image as noted in claim 5, for the purpose of improving field of vision of a vehicle.
	
Allowable Subject Matter
Claims 15 are allowed.
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646